DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “a plurality of island layers … partially covering the semiconductor die” renders the claim indefinite, as it is unclear what “partially covering” the semiconductor die indicates structurally, when the island layers are in contact with the insulating base of the interposer insulating base. In light of Fig. 1E and corresponding text, the limitation will be interpreted as “a plurality of island layers … partially overlapping with the semiconductor die in plan view”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (U.S. PGPub 2019/0273044) in view of Topacio (U.S. PGPub 2008/0169555).
Regarding claim 1, Fu teaches a semiconductor package (Fig. 2), comprising an interconnect structure (RDL, 34, [0126]); a semiconductor die formed over the interconnect structure (37, chip, [0126]), an encapsulating layer formed over the interconnect structure to cover and surround the semiconductor die (Fig. 2, 32, [0145]-[0147], MC may surround a side and back surface of the target chip); and an interposer structure formed over the encapsulating layer (31, [0126], Fig. 2, [0183]), 
	Fu does not explicitly teach a plurality of island layers arranged on and in direct contact with the first surface of the insulating base and partially overlapping the semiconductor die in plan view, wherein a portion of the encapsulating layer is sandwiched by at least two of the plurality of island layers and in direct contact with the first surface of the insulating base. Fu teaches wherein the encapsulating layer fills the space between the die and the first surface of the insulating base of the interposer ([0146]).
	Topacio teaches a plurality of island layers (116, Fig. 2, [0040]) arranged in direct contact with a substrate which overlaps with an encapsulant (110, Fig. 2, [0042]), wherein a portion of the encapsulant is sandwiched between at least two of the plurality of island layers and in direct contact with the first surface of the insulating base (Fig. 2, 116, [0043]), and wherein the island layers are formed in multiple locations to provide the anchor structure ([0045]).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Topacio with Fu such that the device comprises a plurality of island layers arranged on and in direct contact with the first surface of the insulating base and partially overlapping the semiconductor die in plan view, wherein a portion of the encapsulating layer is sandwiched by at least two of the plurality of island layers and in direct contact with the first surface of the insulating base for the purpose of forming an anchor structure (Topacio, [0043]).
Regarding claim 5, Fu teaches a plurality of connectors formed in the encapsulating layer and electrically coupled to the interconnect structure (Fig. 2, 33, [0011], [0126]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Fu and Topacio for the reasons set forth in the rejection of claim 1.
Regarding claim 6, Fu teaches a plurality of through-vias formed in the insulating base and respectively and electrically coupled between the plurality of connectors and the plurality of pads 
Regarding claim 21, the combination of Fu and Topacio teaches wherein the portion of the encapsulating layer is in direct contact with the at least two of the plurality of island layers (Topacio, Fig. 2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Fu and Topacio for the reasons set forth in the rejection of claim 1. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (U.S. PGPub 2019/0273044) in view of Topacio (U.S. PGPub 2008/0169555) and further in view of Shih (U.S. PGPub 2018/0102313).
Regarding claim 7, the combination of Fu and Topacio does not explicitly teach wherein the interposer structure further comprises a plurality of dummy through-vias formed in the insulating base and respectively corresponding to the plurality of island layers.
Shih teaches forming an interposer comprising dummy vias between dummy pads (100, 510a, [0030], Fig. 10, 714a, [0041], [0044]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Shih with Fu and Topacio such that the interposer structure further comprises a plurality of dummy through-vias formed in the insulating base and respectively corresponding to the plurality of island layers for the purpose of stress relief or warpage control (Shih, [0030]). 
Allowable Subject Matter
Claims 2, 4 and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 11-14, 15, 18-20, and 24-25 are allowed.
The following is a statement of reasons for the indication of alloswable subject matter: 
Regarding dependent claim 2, the prior art, when taken alone or in combination, does not reasonably suggest wherein the plurality of island layers comprises metal and wherein the interposer structure further comprises a plurality of capping layers respectively surrounding the plurality of island layers; a first passivation layer covering the first surface of the insulating base; and a second passivation layer covering the second surface of the insulating base, wherein the plurality of capping layers and the first passivation layer are made of a same layer; in combination with the amended limitations of claim 1. Claims 22-23 depend from claim 2 and are therefore correspondingly allowable. 
Regarding dependent claim 4, the prior art, when taken alone or in combination, does not reasonably suggest wherein the interposer structure further comprises a first passivation layer covering the first surface of the insulating base; and a second passivation layer covering the second surface of the insulating base, wherein the plurality of island layers and the first passivation layer are made of a same layer.
Independent claims 8 and 15 have been amended to incorporate the limitations of claims 9 and 16 previously marked as allowable in the Office action dated 10/20/20 and remain valid. Claims 11-14, 18-21, and 24-25 depend from these claims and are therefore correspondingly allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812